Citation Nr: 0428770	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  01-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of an 
apportioned amount of pension benefits in the amount of $800.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from December 1940 to May 
1946.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 decision by the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs.  In that decision, the Committee denied the claim of 
waiver of recovery of apportioned pension benefits on the 
basis that waiver of recovery was precluded on the grounds of 
bad faith.  A November 2000 decision by the Committee 
reversed it's finding of bad faith, and denied the claim of 
waiver of recovery on the grounds of equity and good 
conscience.  In June 2004, the appellant appeared and 
testified in Washington, D.C., before C.W. Symanski who is 
the Veterans' Law Judge designated by the Chairman of the 
Board to conduct that hearing and to render a final 
determination in this case.  38 U.S.C.A. § 7102 (West 2002).  
The Cleveland, Ohio RO currently has jurisdiction of the 
appeal.


FINDINGS OF FACT

1.  The appellant is without fault in the creation of the 
debt as she had no reasonable means of communication to learn 
of the veteran's death which led to the overpayment of 
apportioned benefits.

2.  Waiver of recovery of the debt in this case would not 
tend to nullify the objective for which benefits are intended 
as she is not in receipt of monetary benefits from VA.

3.  Failure to make restitution in this case would not result 
in unfair gain to the appellant as she did not accept the 
overpaid apportionment payments knowingly or under false 
pretenses or in an unfair manner.

4.  Recovery of the indebtedness would deprive her of the 
basic necessities of life.


CONCLUSION OF LAW

Recovery of an overpayment of an apportioned amount of 
pension benefits in the amount of $800 would be against the 
principles of equity and good conscience.  38 U.S.C.A. §§ 
1503, 1521, 5302(c), 5107(b) (West 2002); 38 C.F.R. §§ 
1.962(b), 1.965(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she is entitled to waiver of 
recovery of an overpayment of apportioned VA pension benefits 
in the amount of $800 based upon principles of equity and 
good conscience.  The facts in this case are brief and may be 
summarized.  

The appellant married the veteran on April [redacted], 1991 at which 
time the veteran had been in receipt of VA pension benefit 
payments.  Statements from the both the appellant and the 
veteran while he was alive establish that the veteran moved 
into her apartment upon marriage.  After a period of less 
than one month, the appellant and the veteran separated never 
to cohabitate again.  

In July 1991, the appellant filed a claim for apportionment 
of the veteran's pension benefits.  For purposes of this 
appeal, the appellant was granted an apportionment of the 
veteran's pension benefits in the amount of $100 per month 
effective October 1991.  Numerous eligibility verification 
forms filed by both the appellant and the veteran 
consistently stated that each had no idea of the physical 
whereabouts of their spouse.  However, the RO had knowledge 
of address changes submitted by both the veteran and 
appellant over the years.

A retroactive review of the record demonstrates that the 
veteran died on April [redacted], 1999 never having been formally 
divorced from the appellant.  However, VA apparently did not 
become aware of the veteran's death until November 1999 at 
which time VA sent the appellant a letter advising her of 
"her death."  The initial communication regarding the 
veteran's death apparently came from the Social Security 
Administration (SSA).  VA later sent the appellant a 
corrected letter in February 2000 advising her that the 
veteran had died, and that she was obligated to repay an 
overpayment in apportioned pension benefits.  

The appellant has consistently stated, and testified, that 
she was unaware of the veteran's death in April 1999 and did 
not obtain such knowledge until informed by VA.  She asserts 
that she had no means to determine or even discover the death 
of the veteran with whom she had no contact with since their 
separation in 1991.  She also asserts that requiring recovery 
of the $800 in overpaid VA benefits would constitute a 
financial hardship denying her the basic necessities of life.

The appellant's most recent statements of her financial 
status include a VA Form 4-5655 (Financial Status Report) 
submitted in March 2000.  At that time, she reported her only 
source of income as $574 per month in SSA disability 
benefits.  Her monthly expenses were as follows: $100 for 
housing, $200 for food, $60 for telephone, car insurance of 
$26 and medical expenses ranging from $30 to $210.00.  She 
also monthly installment payments as follows: $25 to Ginny's 
with an outstanding balance of $400, $50 to Providian with an 
outstanding balance of $500, $25 to First Premier Bank with 
an outstanding balance of $250, and $20 to Target with an 
outstanding balance of $200.

In a statement received April 2000, the appellant indicated 
being in receipt of $588 in monthly SSA disability benefits 
as well as $10 of monthly food stamps.  She also listed 
additional monthly payments of $40 to Swiss Colony, $10 to 
Lee Physicians Service, $100 to Associated Business Machine, 
$26 to Honey Creek, $40 to Midnight Velvet and $10 to Lee 
Memorial Hospital.

In a statement received in January 2001, the appellant 
indicated being in receipt of a net monthly payment of $558 
from SSA as well as $10 worth of food stamps.  Her average 
monthly expenses were as follows: $100 for food, $80 for 
activities of daily living (ADL's), $60 for telephone, $20 
for cell phone, $27 for car insurance, $10 for AARP 
insurance, $2 for term life insurance, $30 for over-the-
counter medications and $100 for rent.  She also monthly 
installment payments as follows: $20 to Capital One Visa, $50 
to Providian, $50 for a loan, and $7 for bank charges.  Her 
testimony in January 2001 clarified that she was renting one 
room in a house and was not responsible for utility bills.  
She had bills stemming from catalog purchases and car 
repairs.  She kept a cell phone for emergency purposes only.  
She had paid off bills such as Ginny's, First Premier and 
Target with a personal loan from her landlord.

In October 2003, the appellant submitted another statement 
regarding her financial circumstances.  Her monthly expenses 
included $151 for rent, $10 for a pet deposit on her room, 
$134 for a Medicaid "Spenddown," $35 for State Farm 
Insurance, $35 for Sprint PCS, $17 to $54 for AARP Pharmacy, 
$18 for gas, $100 for food, and $50 to $100 for her ADL's.  
She also had monthly installment payments to Providian Visa, 
Capital One, Sherman Financial, SBC and Midnight Velvet.  Her 
food stamps were $21 monthly.

The Committee has determined that waiver of recovery is not 
prohibited in this case as the overpayment in apportioned 
pension benefits to the appellant was not the result of 
conduct on her part which amounted to "fraud," 
"misrepresentation of a material fact," or "bad faith".  
38 U.S.C.A. § 5302(c) (West 2002).  The Board agrees with 
this finding and, accordingly, the appellant's request for 
waiver will be evaluated in light of the principles of 
"equity and good conscience" which are set forth at 38 
C.F.R. § 1.965(a).  See 38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.963 (2004).  

In applying the "equity and good conscience" standard to an 
individual case, several factors are to be considered by the 
decision-maker.  Among these are (1) whether actions of the 
debtor contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his/her detriment due to her reliance upon the 
receipt of VA benefits.  Additionally, the decision- maker 
must conduct a "balancing of the faults," weighing the 
fault of the debtor against any fault attributable to VA.  
38 C.F.R. § 1.963 (2004).

The Board finds that the appellant is without fault in the 
creation of the debt as she had no communication with the 
veteran for the eight-year period following their physical 
separation, nor was she under any legal obligation to do so.  
Statements from the veteran while alive indicating he had no 
knowledge of the appellant's whereabouts confirm this fact.  
The Board has no reason to doubt the appellant's assertion 
that she had no knowledge of the veteran's death.  She 
certainly did not have knowledge of where the veteran 
resided, and there is no evidence she received any 
communications for the eight-month period following the 
veteran's death announcing his death.  Therefore, the Board 
finds no fault on the part of the appellant in the creation 
of the debt as she had no means or duty to keep herself 
apprised of the veteran's status.

The Board next finds that recovery of the debt in this case 
would not tend to nullify the objective for which benefits 
were intended.  Simply put this is really not a factor in 
this case as the appellant is not in receipt of benefits from 
VA.

The Board next finds that failure to make restitution in this 
case would not result in unfair gain to the appellant.  
Clearly, the appellant had neither knowledge of the veteran's 
death in April 1999 nor her ineligibility for apportionment 
benefits until notified by VA.  She obtained additional funds 
from the government to which she was not entitled, but she 
did not obtain those funds under false pretenses or in an 
unfair manner.  Rather, her overpayment stems from a lack of 
knowledge on the part of the government and herself that the 
veteran died in April 1999.  In fact, VA did not discover the 
veteran's death until information was received from SSA.  
Thus, the Board finds that this is an equity factor that does 
not weigh against the appellant.  There is nothing in the 
record to indicate that the appellant assumed additional 
financial obligations based upon her reliance upon the 
receipt of VA benefits.

The Board next finds that the appellant's ability to pay the 
overpayment of apportioned benefits weighs in favor of her 
claim for waiver of recovery.  Her necessary monthly expenses 
include $150 for rent, $100 for food, $80 for ADL's which the 
Board assumes refers to items such as toiletries and hygiene 
products, $40 for car insurance, prescription coverage and 
term life insurance, and $18 for gas.  She has medication 
needs ranging from $30 to $210 per month.  It appears that 
she is living within her income: however, her income is so 
limited that any meaningful attempt to recover the 
overpayment would clearly endanger her ability to provide for 
the basic necessities of life.

Overall, the Board must weigh all the above-mentioned factors 
in determining whether, in equity and good conscience, the 
appellant is entitled to waiver of recovery of the overpaid 
apportionment benefits.  38 C.F.R. § 1.963 (2004).  The 
appellant comes into this case with "clean hands" and 
absent any knowledge of the events that led to the 
overpayment in benefits.  She had no means to learn of the 
veteran's death outside of being informed by VA.  Her 
financial means are severely limited.  After affording her 
the benefit of the doubt and weighing the competing equity 
factors it is determined that it would be against the 
principles of equity and good conscience to require the 
appellant to pay the overpayment of apportioned pension 
benefits in the amount of $800.  Her claim, therefore, is 
granted.


ORDER

Waiver of recovery of an overpayment of an apportioned amount 
of pension benefits in the amount of $800 is granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



